

115 HCON 78 IH: Denouncing and opposing the violence, xenophobia, and bigotry that are promoted by White nationalists and neo-Nazis.
U.S. House of Representatives
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 78IN THE HOUSE OF REPRESENTATIVESSeptember 12, 2017Mr. Meeks (for himself, Ms. Barragán, Ms. Rosen, Ms. Sewell of Alabama, Mr. Hastings, Ms. Lee, Mr. Gutiérrez, Mr. Richmond, Ms. Kaptur, Ms. Clarke of New York, Mr. Ellison, Mr. Evans, Ms. Blunt Rochester, Mr. Serrano, Mr. Kelly of Pennsylvania, Mr. David Scott of Georgia, Ms. Norton, Mr. Vela, Ms. Schakowsky, Mr. Sires, Mr. Courtney, Ms. Maxine Waters of California, Ms. Jackson Lee, Mr. Rush, Ms. McCollum, Mr. Quigley, and Mr. Moulton) submitted the following concurrent resolution; which was referred to the Committee on the JudiciaryCONCURRENT RESOLUTIONDenouncing and opposing the violence, xenophobia, and bigotry that are promoted by White
			 nationalists and neo-Nazis.
	
 Whereas the horrific events that took place on August 12, 2017, in Charlottesville, Virginia, serve as yet another example that White nationalism and neo-Nazism present a very real threat to social and racial progress;
 Whereas White nationalism and White supremacy persist and are practically interchangeable; Whereas for centuries White nationalism has oppressed individuals solely on the basis of their race, ethnicity, religion, sexual orientation, and immigration status;
 Whereas today White supremacy—also known as White nationalism—now self-identifies as the Alt-Right and its present-day rhetoric and terrorism invoke painful memories of the oppressive past; Whereas while free speech is a bedrock value for Americans, White nationalist and neo-Nazi groups promote agendas that are in irreconcilable conflict with our Nation's foundational principles of liberty and justice for all, and in many instances, incite hateful acts against minorities and historically persecuted individuals and groups;
 Whereas White nationalism and neo-Nazism are wicked menaces to societal progress and their followers seek to amplify oppression, eviscerate improvements in race relations, divide our Nation and our people, and foment hatred, classism, and ethnic eradication; and
 Whereas the White nationalist and neo-Nazi message of racial and social intolerance has led to senseless acts of violence that continue to terrorize members of ethnic and religious minority communities: Now, therefore, be it
	
 That the Congress— (1)strongly denounces and opposes the violence, xenophobia, and bigotry that are promoted by White nationalists and neo-Nazis;
 (2)urges our Nation’s Federal, State, and local law enforcement agencies to recognize White nationalist and neo-Nazi groups as terrorist organizations and to pursue the criminal elements of these domestic terrorist organizations in the same manner and with the same fervor used to protect the United States from other manifestations of terrorism; and
 (3)directs the Clerk of the House of Representatives to transmit an enrolled copy of this resolution to the President, each Member of the Senate, and each Member of the House of Representatives.
			